United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3263
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Southern
      v.                                  * District of Iowa.
                                          *
Oladipo Olusegun Smith,                   *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: January 11, 2000

                                    Filed: January 20, 2000
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Oladipo Olusegun Smith appeals his drug-related convictions. Smith contends
the evidence is insufficient to support the jury's verdicts. Contrary to Smith's view, the
record contains substantial evidence on which a jury could have found Smith guilty of
all charges. We also conclude that an extended discussion would serve no useful
purpose in this fact-intensive case. Having found Smith's contention to be without
merit, we affirm his convictions. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-